DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is the second Office Action on merits for application no. 17/230,748 filed 14 April 2021. Claims 29-48 pending. Claims 1-28 canceled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 July 2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted 22 July 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 29-48 allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 29:
A method of controlling a self-retracting lifeline including a coupler configured to selectively couple a spool having a line thereon to a latch on an external member, and in doing so slow or halt relative motion between the spool and the external member, wherein the coupler includes a pawl linked to and rotating with the spool when the line is withdrawn from the spool, the method comprising: applying a force to the line causing withdrawal of the line from the spool; wherein when the spool rotates, due to line withdrawal from the spool, below a velocity and acceleration threshold, the pawl oscillates radially outward and inward relative to an axis of rotation of the spool and the coupler does not couple the spool to the external member; and wherein when the spool rotates, due to line withdrawal from the spool, above the velocity and acceleration threshold, the pawl moves radially outward to a deployed position such that the pawl or a part thereof engages the latch, thereby coupling the external member to the spool and in doing so halting relative motion between the external member and the spool.
Regarding claim 29, the prior art of record fails to teach or render obvious all the limitations set forth. In particular, the instant application only had a double patent rejection, which applicant overcame with the filing of a terminal disclaimer. Without any further references that teach or disclose the claimed system, the claims are in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J HLAVKA whose telephone number is (571)270-3218.  The examiner can normally be reached on Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 5712705565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID J HLAVKA/Primary Examiner, Art Unit 3659